           Case 1:20-cv-10849-LGS Document 75 Filed 08/16/21 Page 1 of 2




                                           The application is GRANTED. By October 15, 2021, the Receiver shall file
                                           its Second Quarterly Fee Application.

                                           SO ORDERED

                                           Dated: August 16, 2021
                                                  New York, New York

August 11, 2021




VIA ECF

The Honorable Lorna G. Schofield
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:     United States Securities and Exchange Commission v. Qin, et al.; No. 20-cv-10849
        (LGS)

Dear Judge Schofield:

       We are counsel to Robert A. Musiala Jr., Esq., Court-appointed Receiver in the above-
referenced matter. We write pursuant to Rule I.B.2 of Your Honor’s Individual Rules and
Procedures for Civil Cases to respectfully request an extension of 60 days to Friday, October 15,
2021 to file the Receiver’s Second Quarterly Fee Application currently due on Monday, August
16, 2021. This is the Receiver’s second request for an extension of time to file the Quarterly Fee
Application. The Receiver’s initial request was granted by the Court. Plaintiff Securities and
Exchange Commission (“SEC”) consents to this request.

        Pursuant to the Order Appointing Receiver (the “Receiver Order”), “[w]ithin forty-five
(45) days after the end of each calendar quarter, the Receiver and Retained Personnel shall apply
to the Court for compensation and expense reimbursement from the Receivership Estates (the
‘Quarterly Fee Applications’).” 1 As evidenced by the Receiver’s status reports to the Court, the
Receiver has been working diligently to discharge his duties in a timely fashion in accordance
with the Receiver Order and to maximize asset recovery, which will ultimately be returned to
injured investors. The process of preparing invoices and the fee application on behalf of counsel
to the Receiver and Retained Personnel is time consuming as the records to date are voluminous.


1
 Order Appointing Receiver ¶ 52, United States Securities and Exchange Commission v. Qin, et al.; No. 20-cv-
10849 (LGS) (S.D.N.Y. Jan. 21, 2021), ECF No. 31.
            Case 1:20-cv-10849-LGS Document 75 Filed 08/16/21 Page 2 of 2

The Honorable Lorna G. Schofield
August 11, 2021
Page 2


Additional time is needed to review these records and prepare the Second Quarterly Fee
Application for submission to the Court.

        Additional time is also required because under the Receiver Order, “[a]t least (30) days
prior to filing each Quarterly Fee Application with the Court, the Receiver will serve upon
counsel for the SEC a complete copy of the proposed Application, together with all exhibits and
relevant billing information in a format to be provided by the SEC staff.”2 Under the “Billing
Instructions for Receivers in Civil Actions Commenced by the U.S. Securities and Exchange
Commission,” the SEC requires this time to review the application and may object to deviations
and charges with which it does not agree. The Receiver has accounted for this 30-day
requirement in his request for an extension of time. The Receiver anticipates that this process
will continue to be refined and streamlined for subsequent applications.

       We thank the Court in advance for its consideration of the Receiver’s request for an
extension of time to file the Second Quarterly Fee Application.

Respectfully submitted,




Teresa M. Goody Guillén



cc:       All Counsel of Record (via ECF)
          Stefan Qin (via email)




2
    Id.
